UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2014 Commission File Number: 001-34677 SCORPIO TANKERS INC. (Translation of registrant’s name into English) 9, Boulevard Charles III, Monaco 98000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F R Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): £. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Scorpio Tankers Inc. (the “Company” or “Scorpio”) announced today that effective as ofNovember 25, 2014, the conversion rate of its Convertible Senior Notes due 2019 (the “Notes”) will be adjusted to reflect the Company’s payment of a cash dividend with respect to its common shares.The new conversion rate for the Notes will be 84.0184 shares of the Company’s common shares per $1,000 principal amount of the Notes, representing an increase of the prior conversion rate of 1.1629 shares for each $1,000 principal amount of the Notes.The Company is adjusting the conversion rate due to the payment of a previously announced cash dividend of $0.12 per common share, payable on or around December 12, 2014 to all shareholders as of November 25, 2014 (the “Record Date”). The adjustment to the conversion rate was made pursuant to section 14.04(d) of the indenture for the Notes, which applies to cash dividends or distributions made by the Company. In accordance with section 14.04(d), the Company has adjusted the conversion rate for the Notes due to the cash dividend pursuant to the following formula: CR' CR0 X
